DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 05/11/2021.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-19 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (U.S. Pub. 20180227031).

Regarding claim 1 Guo disclose a user equipment (UE) comprising: 
a wireless transceiver; a memory; and at least one processor Fig. 3, “UE 116” communicatively coupled to the wireless transceiver and the memory, wherein the at least one processor is configured to: 
receive, from a radio access network (RAN) entity, an indication para. 158, “a DL CSI framework for a UE includes at least one CSI reporting setting for beam measurement and reporting” to use a reduced measurement report resolution for beam measurements in a measurement report para. 180, “a CSI reporting setting can be… a RSRP of each reported CSI-RS resource index. The RSRP can be normal resolution RSRP, high resolution RSRP, or low resolution RSRP”, the reduced measurement report resolution being less than a first measurement report resolution previously indicated to be used for the beam measurements para. 180, “The RSRP can be normal resolution RSRP, high resolution RSRP, or low resolution RSRP”; read as “low resolution” and before that it was either normal resolution or high resolution.
receive a plurality of beams para. 153, “beam management procedures in NR. Tx beam sweep from a set of different beams”; 
perform measurements on the plurality of beams para. 153, “enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s)”; and 
transmit the measurement report to the RAN entity based on the beam measurements using the reduced measurement report resolution para. 159, “A CSI reporting setting for beam measurement and reporting configures a UE with beam state information reporting parameters that the UE needs to calculate and report to a network” 
Regarding claim 2 Guo disclose, wherein the at least one processor is further configured to: 
receiving a report setting from the RAN entity before receiving the indication, the report setting indicating the first measurement report resolution and contents to be included in the measurement report para. 180, “a CSI reporting setting can be one or more of the following CQI parameter configurations: normal resolution RSRP, high resolution RSRP” 
Regarding claim 3 Guo disclose, wherein the beam measurements include a reference signal received power (RSRP) measurement para. 180, “A RSRP of each reported CSI-RS resource index”.
Regarding claim 4 Guo disclose, wherein the beam measurements include a signal to interference plus noise ratio (SINR) measurement para. 169, “t can configure a UE to report a beam-specific SINR and/or inter-beam interference”.
Regarding claim 6 Guo disclose, wherein the indication indicates a quantization level of the beam measurements associated with the reduced measurement report resolution para. 180, “a largest RSRP/RSRQ and a smallest RSRP/RSRQ of reported CSI-RS resource indices and a median or mean of RSRP/RSRQ of reported CSI-RS resource indices”.
Regarding claim 7 Guo disclose, wherein the wherein the at least one processor is further configured to receive the indication in a media access control (MAC) control element (CE), user equipment (UE) specific downlink control information (DCI), or group common DCI para. 164, “the configuration for beam state information reporting, can be signaled by a network to a UE through higher layers, MAC-CE, and/or L1 signaling”.
Regarding claim 8 Guo disclose, wherein the indication indicates that each of one or more measurements of the beam measurements is to be reduced by a specific number of bits para. 178, “The UE can be requested to report compressed bits for reported SS/PBCH block index. In one example, a RS setting configures 16 SS/PBCH blocks {SB.sub.i1, SB.sub.i2, . . . , SB.sub.i16} for beam management, measurement and reporting based on one or more of the above method”.
Regarding claim 9 Guo disclose, wherein the indication indicates a reduction in a number of bits to be used for a first beam measurement of the beam measurements, the method further comprising reducing the number of bits for each of one or more other measurements of the beam measurements based on the reduction in the number of bits to be used for the first beam measurement para. 178, “The UE can be request to report bits 0x0000 if the UE select/report SS/PBCH block SB.sub.i1. The UE can be request to report bits 0x0001 if the UE select/report SS/PBCH block SB.sub.i1. The UE can be request to report bits 0x1111 if the UE select/report SS/PBCH block SB.sub.i16”.
Regarding claim 11 Guo disclose, wherein the measurement report is a physical layer measurement report para. 180, “A RSRP of each reported CSI-RS resource index” The examiner notes that RSRP is a physical layer parameter.
Regarding claim 12 Guo disclose, wherein the at least one processor is further configured to: receive, from the RAN entity, a second indication to resume using the first measurement report resolution for the beam measurements in a subsequent measurement report para. 180, “a CSI reporting setting can be one or more of the following CQI parameter configurations: normal resolution RSRP, high resolution RSRP”.
Regarding claim 13 Guo disclose, wherein the at least one processor is further configured to: receive, from the RAN entity, a second indication to further reduce the reduced measurement report resolution for the beam measurements in a subsequent measurement report para. 180, “The RSRP can be normal resolution RSRP, high resolution RSRP, or low resolution RSRP”; read as “low resolution” and before that it was normal resolution reducing from high resolution in the first indication. 
Claim 14 recites an system corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 15 the limitations of claim 15 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claims 16-17 and 26-27 the limitations of claims 16-17 and 26-27, respectively, are rejected in the same manner as analyzed above with respect to claims 4 and 7, respectively.
Regarding claim 18 Guo disclose, wherein the reporting value is determined further based on at least one of a step size or a number of bits configured for the information indicating the reporting value para. 180, “The RSRP can be normal resolution RSRP, high resolution RSRP, or low resolution RSRP. In another example, a RSRQ of each reported CSI-RS resource index; The RSRQ can be normal resolution, high resolution, or low resolution. In yet another example, a largest RSRP/RSRQ of reported CSI-RS resource indices and a mean of RSRP/RSRQ of reported CSI-RS resource indices”.
Regarding claim 19 Guo disclose, wherein at least one of the step size or the number of bits is preconfigured para. 178, “The UE can be requested to report compressed bits for reported SS/PBCH block index. In one example, a RS setting configures 16 SS/PBCH blocks {SB.sub.i1, SB.sub.i2, . . . , SB.sub.i16} for beam management, measurement and reporting based”.
Regarding claim 20 Guo disclose, wherein at least one of the step size or the number of bits is received from the base station para. 95, “A communication system includes a Downlink (DL) that conveys signals from transmission points such as Base Stations (BSs) or NodeBs to User Equipments (UEs)”.
Regarding claim 21 Guo disclose, wherein at least one of the step size or the number of bits is received in a message that includes the information indicating the reference point para. 181, “A beam group information setting can configure a UE to report one or more selected beam group. In one example, the UE can be configured to report one or more RS resources sets that are configured by one or more RS settings.
Regarding claim 25 the limitations of claim 25 are rejected in the same manner as analyzed above with respect to claim 14.
Regarding claims 28-30 the limitations of claims 28-30, respectively, are rejected in the same manner as analyzed above with respect to claims 18-20, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. 20180227031) in view of Guo et al. (U.S. Pub. 20180219664), hereafter “Guo664”. 

Regarding claim 5 Guo do not specifically disclose, wherein the plurality of beams includes a first beam, a second beam, a third beam and a fourth beam, the first measurement report resolution having seven bits to report one or more measurements for the first beam, four bits to report one or more measurements for the second beam, four bits to report one or more measurements for the third beam, and four bits to report one or more measurements for the fourth beam.  However, Guo664 teach, para. 143-144, “The UE can be requested to report the largest RSRP (or smallest RSRP or some RSRP as the reference) and differential RSRP of multiple beams (e.g., CSI resource indices) with same resolution but different bit width… In one example, B1.sub.1 can be 7 bits and B.sub.2 can be 3 bits”.
Guo and Guo664 are analogous because they pertain to the field of wireless communication configuration and, more specifically, to beam management.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo664 in the system of Guo to be able to implement multiple configurations for a plurality of beams. The motivation for doing so would have been to optimize the beam reporting mechanisms.
Regarding claim 10 Guo do not specifically disclose, wherein the beam measurements includes an absolute beam measurement of a first beam of the plurality of beams and a differential beam measurement of a second beam of the plurality of beams that is relative to the absolute beam measurement of the first beam. However, Guo664 teach, 143-144, “The UE can be requested to report the largest RSRP (or smallest RSRP or some RSRP as the reference) and differential RSRP of multiple beams (e.g., CSI resource indices) with same resolution but different bit width”.
Guo and Guo664 are analogous because they pertain to the field of wireless communication configuration and, more specifically, to beam management.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo664 in the system of Guo to be able to implement multiple configurations for a plurality of beams. The motivation for doing so would have been to optimize the beam reporting mechanisms.
Regarding claim 22 Guo do not specifically disclose, wherein the at least one processor is further configured to: receive an instruction to use the reference point from the base station. However, Guo664 teach,  para. 126, “The UE can be configured to report the CQI/RSRP/RSRQ of one serving beam and the relative strength of M indicated CSI-RS resources”.
Guo and Guo664 are analogous because they pertain to the field of wireless communication configuration and, more specifically, to beam management.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo664 in the system of Guo to be able to implement multiple configurations for different levels of performance. The motivation for doing so would have been to improve the configuration of the UE according to relevant parameters of the connection between the network and the UE.
Regarding claim 23 Guo do not specifically disclose, wherein the instruction is associated with a transient period in which a current beam used for communication with the base station is failing para. 169, “It can configure a UE to report beam-specific interference measurement. In one example, it can configure a UE to report a beam-specific SINR and/or inter-beam interference”.
Guo and Guo664 are analogous because they pertain to the field of wireless communication configuration and, more specifically, to beam management.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo664 in the system of Guo to be able to implement specific configurations during compromising values of interference levels. The motivation for doing so would have been to be able to maintain the performance of the users equipment in the worst conditions.
Regarding claim 24 the limitations of claim 24 are rejected in the same manner as analyzed above with respect to claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matsumura et al. (U.S. Pub. 20210306060), which disclose, user terminal and radio communication method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471